DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-20 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted March 18, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3, 5-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elfering et al. (US 2018/0366697 A1).
With regard to Claim 1, Elfering et al. disclose a battery pack (100) comprising: a battery, called a battery core (104) which includes a plurality of battery cells (10); a board, called a PCBA (156) (paragraphs 0142-0143); a first connection terminal, called a terminal battery block (176) which includes contact ends (172), provided on the board (156) and configured to be connected to an electric work machine, called an electrical device (paragraphs 0017, 0152); a second connection terminal, called lower contact ends (160) of weld straps (140), provided on the board (156) and connected to the battery (104) through conductive straps (42) (paragraph 0153); a control circuit provided on the board (156) and configured to control discharging of the battery (104) (paragraph 0142); and a busbar, called weld straps (140), provided on the board (156) in a current discharge path between the first connection terminal (172/176) and the second connection terminal (160) (See Figures 21A-G).
With regard to Claim 3, Elfering et al. disclose wherein the busbar (140) comprises: a plurality of standing parts (172, 160), each of the standing parts (172, 160) projecting away from the board (156), and a non-contacting part that connects the standing parts (172, 160) and is spaced apart from the board (156) by a gap (paragraphs 0142-0153; See Figure 21A).
With regard to Claim 5, Elfering et al. disclose a case, called a main housing (108) which includes a bottom portion (112) and a top portion (116), that houses the battery (104) and the board (156) (paragraph 0135); and a thermally conductive pad, called a sealing member (180), provided such that it contacts both an inner surface of the case (108) and a surface of the busbar (140) (paragraph 0153, See Figure 21D, 21G). 
With regard to Claim  6, Elfering et al. disclose wherein the thermally conductive pad (180) is mainly composed of silicone (paragraph 0153). 
With regard to Claim 7, Elfering et al. do not specifically disclose wherein the thermally conductive pad has a thermal conductivity of at least 0.8 W/mK, however, such properties are inherent, given that both Elfering et al. and the instant application utilize the same materials for a thermal conductive pad.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
 With regard to Claim 11, Elfering et al. disclose wherein the busbar (140) is electrically connected between the first connection terminal (176) and a negative electrode of the battery cell (10) through voltage taps (252) and flex circuits (284) (paragraph 0270; See Figure 53D). 
With regard to Claim 12, Elfering et al. disclose wherein the battery has a nominal voltage of 80 volts (paragraph 0268), which meets the claimed rated voltage of 10-100 volts. 


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 8-10, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elfering et al. (US 2018/0366697 A1).
With regard to Claims 8-9, Elfering et al. disclose the battery including a busbar, called weld straps (140), in paragraph 7 above, but do not specifically disclose wherein the busbar has a width of 2-10 millimeters, a thickness of 0.5-2.0 millimeters, a cross section in the width-thickness direction of 1-10 mm2 and a length of 10-120 millimeters. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the specified dimensions for length, width, thickness and cross section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 10, Elfering et al. disclose a conductive busbar component (1505) formed of a continuous conductive material, for example, copper (paragraph 0223), but do not specifically disclose wherein the busbar, called a weld strap (140), is composed of copper or a copper alloy. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use copper or a copper alloy for the busbar, weld strap (140), since the busbar (1505) and the weld strap (140) are performing the same electrically conductive functions in the battery pack, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claims 13-14, Elfering et al. disclose the battery pack including a busbar, called weld straps (140), in paragraph 7 above, but do not specifically disclose wherein the busbar has a width of 2-10 millimeters, a thickness of 0.5-2.0 millimeters, a cross section in the width-thickness direction of 1-10 mm2 and a length of 10-120 millimeters. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the specified dimensions for length, width, thickness and cross section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 15, Elfering et al. disclose wherein the busbar (140) comprises: a plurality of standing parts (172, 160), each of the standing parts (172, 160) projecting away from the board (156), and a non-contacting part that connects the standing parts (172, 160) and is spaced apart from the board (156) by a gap (paragraphs 0142-0153; See Figure 21A).
With regard to Claim 16, Elfering et al. disclose a case, called a main housing (108) which includes a bottom portion (112) and a top portion (116), that houses the battery (104) and the board (156) (paragraph 0135); and a thermally conductive pad, called a sealing member (180), provided such that it contacts both an inner surface of the case (108) and a surface of the busbar (140) (paragraph 0153, See Figure 21D, 21G), wherein the thermally conductive pad (180) is mainly composed of silicone (paragraph 0153). Elfering et al. do not specifically disclose wherein the thermally conductive pad has a thermal conductivity of at least 0.8 W/mK, however, such properties are inherent, given that both Elfering et al. and the instant application utilize the same materials for a thermal conductive pad.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
With regard to Claim 18, Elfering et al. disclose wherein the busbar (140) is electrically connected between the first connection terminal (176) and a negative electrode of the battery cell (10) through voltage taps (252) and flex circuits (284) (paragraph 0270; See Figure 53D). 
With regard to Claim 19, Elfering et al. disclose a battery pack (100) comprising: a battery, called a battery core (104), comprising at least one battery cell (10) (paragraph 0135); a circuit board, called a PCBA (156) (paragraphs 0142-0143); a positive battery terminal and a negative battery terminal as an inherent part of the terminal battery block (176), provided on the circuit board (156) and configured to be electrically connected to corresponding terminals, called male terminal and female terminal, of an electric work machine, or electrical device (paragraphs 0008, 0023), a microprocessor provided on the circuit board (156) and configured to control discharging of the battery (104) (paragraph 0142); and a busbar, called a weld strap (140), provided on the circuit board (156) in a current discharge path between the positive battery terminal (14) and the negative battery terminal (18) (See Figures 21A-G). Elfering et al. disclose a battery cell (10) including a positive terminal (14) and a negative terminal (18), conductive straps (42) welded to cell terminals (14, 18) (paragraphs 0117, 0134), and weld straps (140) electrically and mechanically connected to the conductive straps (42), as well as, connected to the board (156) (paragraphs 0141-0144).  Elfering et al. do not specifically disclose wherein the positive battery terminal is electrically connected to a positive electrode of the battery and the negative battery terminal is electrically connected to a negative electrode of the battery.  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to electrically connect the positive battery terminal to a positive electrode of the battery and the negative battery terminal to a negative electrode of the battery, since having an electrical and mechanical connection and engagement between like parts (positive with positive, negative with negative) is known in the art for typical battery systems configurations.
With regard to Claim 20, Elfering et al. disclose wherein the battery has a nominal voltage of 80 volts (paragraph 0268), which meets the claimed rated voltage of 10-100 volts, and wherein the busbar (140) comprises: a plurality of standing parts (172, 160), each of the standing parts (172, 160) projecting away from the board (156), and a non-contacting part that connects the standing parts (172, 160) and is spaced apart from the board (156) by a gap (paragraphs 0142-0153; See Figure 21A). Elfering et al. do not specifically disclose wherein the busbar has a length of 10-120 millimeters, a width of 2-10 millimeters, a thickness of 0.5-2.0 millimeters, a cross section in the width-thickness direction of 1-10 mm2. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use the specified dimensions for length, width, thickness and cross section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.

12.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Elfering et al. (US 2018/0366697 A1), as applied to Claims 1, 3, 5-7 and 11-12 above, and in further view of Aratani (US 2008/0030208 A1).
With regard to Claim 2, Elfering et al. disclose the battery pack in paragraph 7 above, but do not specifically disclose further comprising a device, which has a resistance component and is provided in the current discharge path on the board.
Aratani discloses in Figure 7, a battery (30), a current sensor (10) including a busbar (11) having first and second terminals (11a, 11b) and a shunt resistor (11c) (the busbar being equivalent to the device, and the shunt resistor being equivalent to a resistance component), a case body (12) and an integrated circuit (IC) chip (16) (paragraph 0027). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery pack of Elfering et al. to include a device which has a resistance component and is provided in the current discharge path on the board, because Aratani teaches that a busbar comprising a shunt resistor (device having a resistance component) is valuable in detecting a voltage drop or a potential difference between electrodes in order to calculate charging and discharging currents which may cause heat that will need to be rerouted in order to avoid catastrophic damage to the battery (paragraphs 0042, 0079).
With regard to Claim 4, Elfering et al. disclose the battery pack in paragraph 7 above, but do not specifically disclose wherein the busbar comprises a shunt resistor.
Aratani discloses in Figure 7, a battery (30), a current sensor (10) including a busbar (11) having first and second terminals (11a, 11b) and a shunt resistor (11c), a case body (12) and an integrated circuit (IC) chip (16) (paragraph 0027). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery pack of Elfering et al. to include a busbar comprising a shunt resistor, because Aratani teaches that a busbar comprising a shunt resistor is valuable in detecting a voltage drop or a potential difference between electrodes in order to calculate charging and discharging currents which may cause heat that will need to be rerouted in order to avoid catastrophic damage to the battery (paragraphs 0042, 0079).

13.	 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Elfering et al. (US 2018/0366697 A1), as applied to Claims 8-10, 13-16 and 18-20 above, and in further view of Aratani (US 2008/0030208 A1).
With regard to Claim 17, Elfering et al. disclose the battery pack in paragraph 11 above, but do not specifically disclose wherein the busbar comprises a shunt resistor electrically connected to a current-detecting device.
Aratani discloses in Figure 7, a battery (30), a current sensor (10) including a busbar (11) having first and second terminals (11a, 11b) and a shunt resistor (11c), a case body (12) and an integrated circuit (IC) chip (16) (paragraph 0027). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery pack of Elfering et al. to include a busbar comprising a shunt resistor electrically connected to a current-detecting device, because Aratani teaches that a current sensor including a busbar comprising a shunt resistor is valuable in detecting a voltage drop or a potential difference between electrodes in order to calculate charging and discharging currents which may cause heat that will need to be rerouted in order to avoid catastrophic damage to the battery (paragraphs 0042, 0079).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725